                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LARON MCKINLEY BEY,

                       Plaintiff,

       v.                                                      Case No. 16-C-521

WILLIAM J. POLLARD

                       Defendant.


                                              ORDER


       Plaintiff, La Ron McKinley Bey, filed this pro se action under 42 U.S.C. § 1983 on Apri1

29, 2016, and amended his complaint on May 2, 2016. On June 30, 2016, Judge Rudolph Randa

screened the amended complaint and determined that, while Plaintiff’s allegations implicated his

constitutional rights under the First, Eighth, and Fourteenth Amendments to the United States

Constitution, he could not be a class representative given his pro se status and directed him to file

an amended complaint. Dkt. No. 18 at 9–10. Plaintiff filed a second amended complaint on July

25, 2016. On August 3, 2016, due to the unavailability of Judge Randa, the case was transferred

to this court and screened. The July 25, 2016 complaint, Dkt. No. 19, was deemed the operative

complaint and the defendants were directed to file an answer. On June 8, 2017, Plaintiff filed a

motion to voluntarily dismiss his complaint without prejudice, explaining that he wished to refile

at a later date, Dkt. No. 64, that the court granted on June 9, 2017. Dkt. No. 66. This matter is

currently before the court on Plaintiff’s letter wherein he states that he wishes continue pursuing his

case either by reopening this case or filing a new complaint. Dkt. No. 67.
       Under Fed. R. Civ. Pro. 60(b)(1), a court may grant relief from a final order resulting from

“mistake, inadvertence, surprise, or excusable neglect.” The court’s order granting Plaintiff’s

motion for voluntary dismissal was not the result of any of those factors. Rather the case was

dismissed at the behest of Plaintiff. Consequently, should Plaintiff wish to proceed on his claims

that were dismissed, absent the running of the statute of limitations, Plaintiff is free to refile his

complaint and start a new action given that the court’s dismissal was without prejudice.

Unfortunately, Plaintiff will be required to pay another filing fee.

       SO ORDERED this 12th day of April, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                  2
